DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a signal-to-noise ratio values for each predetermined frequency band, based on the signal” which is confusing because it is unclear whether one or “a” signal-to-noise ratio value or “signal-to-noise ratio values” “for each predetermined frequency band” and thus, renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 5 further recites “a predetermined threshold values” which is confusing because it is unclear whether one or “a” predetermined threshold value or “predetermined threshold values” and thus, renders claim indefinite.
Claim 6 further recites “obtain the parameters” and wherein “the parameters” has an insufficient antecedent basis for the limitation and causes confusing because it is unclear what “the parameters” is and it is unclear how “obtain the parameters” is performed and thus, renders claim indefinite.
Claim 11 recites “calculating a signal-to-noise ratio SNR value for each one of the plurality of predetermined frequency band for the signals” and wherein the term “the signals” has an insufficient antecedent basis for the limitation in claim 11, and causes confusing because it is unclear what “the signals” is referred to and it is unclear what the “calculating” is for and thus, renders claim indefinite. Claims 12-20 are rejected due to the dependencies to claim 11.
Claim 18 further recites “wherein the applying further comprises receiving the first parameter and the second parameter inform the memory and applying the received first parameter and second parameter to the signal” and wherein it doesn’t make any sense to use “… parameter inform the memory” and it is unclear what “inform” herein is meant by and thus, renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, 11-12, 14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermansky et al. (US 6098038 A, hereinafter Hermansky).
Claim 1:  Hermansky teaches an electronic device (title and abstract, ln 1-14, a method and a system in fig. 2, e.g., a mobile telephone,  initiating a call in a noisy environments, col 1, ln 25-26) comprising: 
a microphone (the mobile telephone, initiating a call in a noisy environments, col 1, ln 25-26) configured to acquire a signal including a voice signal and noise signal (a microphone is inherency for the mobile telephone for initiating a call in the noisy environments);
a speaker (the mobile telephone, initiating a call in a noisy environments, col 1, ln 25-26, and the speech enhancement in noisy speech recording and accomplishing a conversation, col 5, ln 40-50, and thus, a speaker is inherency for the mobile telephone to accomplish the conversation via the mobile telephone);
a memory (the mobile telephone, initiating the call in a noisy environments, col 1, ln 25-26, and conversation, col 5, ln 40-50, and performing functions by a computer with software and hardware, col 4, ln 19-23, and thus, a memory is inherency for a mobile telephone to store contact information, message, etc., and for a computer to store the software, etc.);
a processor (implemented by a computer including hardware and/or software, col 4, ln 10-23, and thus, a processor is inherency for the computer to perform the functions including a filter bank 26 having a plurality of FIR filters 18, etc. in fig. 2), wherein the processor is configured to 
receive the signal from the microphone (a corrupted or noisy input speech sample signal x(n) as input signal in fig. 2, col 3, ln 61-67 and col 4, ln 1), wherein the signal corresponds to a plurality of predetermined frequency bands (the noisy signal x(n) is decomposed using STFT analysis 10 in fig. 2 and 30, 31 in fig. 3, and thus, frequency bands are determined by the short-time analysis 10 to cover the frequency bands of the noisy speech signal in fig. 2); 
identify portions of the signal corresponding to a first band and a second band of the plurality of frequency bands (outputs from the STFT 10 to have different components corresponding to the different sub bands in fig. 2, col 3, ln 61-67); 
calculate a signal-to-noise ratio SNR values for each predetermined frequency band (via SNR 12 for each of the decomposed sub bands in fig. 2, col 3, ln 67 and col 4, ln 1), based on the signal (the outputs from the STFT 10 to the input of the SNR elements 12 in fig. 2); 
obtain a first parameter for correcting the portion of the signal corresponding to the first band and a second parameter for correcting the portion of the signal corresponding to the second band (magnitude frequency responses or shapes of filters in different sub bands, e.g., in figs. 1a-1f to different SNRs and selected via a filter selection 14 from a basis set of a few precomputed basic filter shapes for each of sub bands, each magnitude STFT trajectory is filtered 18, 38 upon the selected filters, col 4, ln 1-9), based on the calculated SNR values for the first band and the second band (based on the computed frequency-specific SNRs at different sub bands, col 4, ln 1-9); and 
apply the first parameter and the second parameter to each of the predetermined frequency bands (via the FIR filters 18 applied to corresponding subband signals in fig. 2, col 4, ln 1-9).
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 2: Hermansky further teaches, according to claim 1 above, wherein the processor is configured to obtain the first parameter and the second parameter, based on a magnitude of the noise included in the signal (noise power at each magnitude STFT is estimated for the frequency-specific SNR, col 4, ln 30-43 and the calculated SNR is for selecting the FIR filters).
Claim 4: Hermansky further teaches, according to claim 1 above, wherein indicators of the first parameter and the second parameter are pre-stored in the memory (the values of magnitude frequency responses or shapes of filters in different sub bands as the claimed indicators are stored in a table along with their corresponding frequency-specific SNRs, col 4, ln 66-67, col 5, ln 1-9).
Claim 7: Hermansky further teaches, according to claims 1, 4 above, wherein indicators of the values of the first parameter and the second parameter are pre-stored in the memory (the values of magnitude frequency responses or shapes of filters in different sub bands as the claimed indicators are stored in a table along with their corresponding frequency-specific SNRs, col 4, ln 66-67, col 5, ln 1-9; including peak values in the shape and the response in figs. 1a-1f).
Claim 8:  The electronic device of claim 7, wherein the processor is configured to receive the first parameter and second parameter from the memory and apply the received first parameter and second parameter to the signal (the filter bank 26 applied to the corresponding subband signals from the STFT via the element 16 in fig. 2, col 4, ln 2-9).
Claim 9: Hermansky further teaches, according to claim 1 above, the processor is configured to update and apply the first parameter and the second parameter according to the received signal (through the filter selection 14 and FIR filter bank 26 in fig. 2; real-time processing by estimation of SNR in real-time and updated over the length of sample to adapt to time-varying conditions, col 5, ln 45-51, i.e., the FIR filters are selected and applied adaptively upon the real-time and updated SNRs, col 5, ln 45-62).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 14 has been analyzed and rejected according to claims 11, 4 above.
Claim 17 has been analyzed and rejected according to claims 11, 7 above.
Claim 18 has been analyzed and rejected according to claims 17, 8 above.
Claim 19 has been analyzed and rejected according to claims 11, 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansky (above) and in view of reference Watts et al (US 20180367882 A1, IDS, hereinafter Watts).
Claim 3: Hermansky teaches all the elements of claim 3, according to claim 1 above, including the microphone (initiating a call in a noisy environments, col 1, ln 25-26) configured to acquire a signal including a voice signal and noise signal (the microphone for the mobile telephone and for initiating a call in the noisy environments, and the discussion in claim 1 above), except wherein the microphone comprises an inner microphone and further comprises a sensor module, and wherein the processor is configured to determine whether or not the voice signal exists by using the microphone or the sensor module when receiving the signal.
Watts teaches an analogous field of endeavor by disclosing an electronic device (title and abstract, ln 1-8 and an earbud in fig. 1 and details in fig. 3a) and wherein a microphone is disclosed to comprise an inner microphone (microphone 210 positioned on earbud, i.e., belonging to the earbud 120) and further comprise a sensor module (accelerometers 230 in fig. 3a), and wherein a processor (a processor, para 11) is configured to determine whether or not the voice signal exists by using the microphone or the sensor module when receiving the signal (a signal received from the microphone and further processed by element 310; via speech estimation 320 by taking inputs from accelerometer 230 and optionally also from other accelerometers, microphone 210, and/or other microphones, para 66; detecting user’s speech, para 70) for benefits of achieving an accurate speech estimation with a simpler configuration (para 4, para 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the microphone comprises the inner microphone and further comprises the sensor module, and wherein the processor is configured to determine whether or not the voice signal exists by using the microphone or the sensor module when receiving the signal, as taught by Watts, to the microphone in the electronic device, as taught by Hermansky, for the benefits discussed above.
Claim 10: Hermansky teaches all the elements of claim 10, according to claim 1 above, except a short-range communication module and an external electronic device, wherein the processor is communicatively connected with an external electronic device through the short-range communication module.
Watts teaches an analogous field of endeavor by disclosing an electronic device (title and abstract, ln 1-8 and an earbud in fig. 1 and details in fig. 3a) and wherein the electronic device (earbuds 120/130 in fig. 1) further comprises a short-range communication module (a low energy BluetoothTM for communicating between the earbud 120 and master device 110, para 62), wherein the processor (processor 220 in fig. 2, para 62) is communicatively connected with an external electronic device through the short-range communication module (communicating between the earbud 120 and master device 110, para 62) for benefits of obtaining variety of applications related to the accurate speech estimation (para 4) such as ASR for accomplishing a telephone call out or voice command for action (para 62, para 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the short-range communication module and the external electronic device, wherein the processor is communicatively connected with the external electronic device through the short-range communication module, as taught by Watts, to the electronic device, as taught by Hermansky, for the benefits discussed above.
Claim 13 has been analyzed and rejected according to claims 11, 3 above.
Claim 20 has been analyzed and rejected according to claims 11, 10 above.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansky (above) and in view of reference Uhle et al. (US 20110191101 A1, hereinafter Uhle).
Claim 5: Hermansky teaches all the elements of claim 5 according to claim 1 above, including obtaining the first parameter and the second parameter based on the calculated signal-to-noise ratio SNR value (selected via a filter selection 14 from a basis set of a few precomputed basic filter shapes for each of sub bands and based on SNRs outputted from element 12 in fig. 2, col 4, ln 1-9, and the discussion in claim 1 above), except wherein it is according to a predetermined threshold values of the signal-to-noise ratio SNR value for obtaining the first parameter and the second parameter.
Uhle teaches an analogous field of endeavor by disclosing an electronic device (title and abstract, ln 1-15 and an apparatus in fig. 1) and wherein it is according to a predetermined threshold values of the signal-to-noise ratio SNR value (SNR compared to a threshold to determine whether artifacts is introduced, para 3) for obtaining the first parameter and the second parameter (obtaining parameters of the Wiener filtering or spectral subtraction, while the SNR is higher than a certain threshold, para 3 and in different subbands in fig. 3) for benefits of improving the performance of the noise cancelation by avoiding artifacts that may be introduced during the noise level is too low or noise level too high (para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein it is according to the predetermined threshold values of the signal-to-noise ratio SNR value for obtaining the first parameter and the second parameter, as taught by Uhle, to the obtaining the first parameter and the second parameter in the electronic device, as taught by Hermansky, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claim 11, 5 above.

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansky (above) and in view of reference Mauro (US 6122384 A).
Claim 5: Hermansky teaches all the elements of claim 5 according to claim 1 above, including obtaining the first parameter and the second parameter based on the calculated signal-to-noise ratio SNR value (selected via a filter selection 14 from a basis set of a few precomputed basic filter shapes for each of sub bands and based on SNRs outputted from element 12 in fig. 2, col 4, ln 1-9, and the discussion in claim 1 above), except wherein it is according to a predetermined threshold values of the signal-to-noise ratio SNR value for obtaining the first parameter and the second parameter.
Mauro teaches an analogous field of endeavor by disclosing an electronic device (title and abstract, ln 1-15 and a communication system in fig. 1) and wherein it is according to a predetermined threshold values of the signal-to-noise ratio SNR value (T1 and T2 as predetermined threshold values of SNR, col 8, ln 14-18) for obtaining the first parameter and the second parameter (the SNR being used to compute the level of attenuation of the input signal for noise suppression through the element 210b, 220, 224 in M channels in fig. 2) for benefits of improving the performance of the noise cancelation in the noisy environment such as heavy and sudden background noisy environment by adaptively performing SNR estimation and noise energy estimation (fig. 2, col 2, ln 11-25, ln 26-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein it is according to the predetermined threshold values of the signal-to-noise ratio SNR value for obtaining the first and the second parameters, as taught by Mauro, to the obtaining the first parameter and the second parameter in the electronic device, as taught by Hermansky, for the benefits discussed above.
Claim 6: Hermansky teaches all the elements of claim 6, according to claim 2 above, including obtaining the parameters by the processor, except by determining whether the magnitude of the included noise signal corresponds to a predetermined threshold value.
Mauro teaches an analogous field of endeavor by disclosing an electronic device (title and abstract, ln 1-15 and a communication system in fig. 1) and wherein parameters are obtained (channel gain of M channels via element 220 in fig. 2) by determining whether the magnitude of the included noise signal corresponds to a predetermined threshold value (in certain noisy environment such as low background noise, etc., voice metric values for each channel compared with a background noise update threshold as the claimed predetermined threshold value, and if the voice metric sum meets or exceeds the threshold, the signal to contain the speech, otherwise, noise frame, col 1, ln 62-67, col 2, ln 1-10) for benefits of obtaining a simple and efficient way to estimate whether a speech exists or not (in certain of noisy environment, col 1, ln 62-67, col 2, ln 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein obtaining the parameters by determining whether the magnitude of the included noise signal corresponds to the  predetermined threshold value, as taught by Mauro, to the obtaining the first parameter and the second parameter in the electronic device, as taught by Hermansky, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 11, 5 above.
Claim 16 has been analyzed and rejected according to claims 12, 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654